WOLLHEIM, J.,
dissenting.
“We doubt that the legislature intended this triumph of form over substance, which is antithetical to the purpose of the unemployment compensation system.”
*535Miller v. Employment Division, 45 Or App 1117, 1122, 610 P2d 293 (1980).
I believe the majority’s opinion oversimplifies claimant’s position. From my vantage point, claimant’s assertion of substantial compliance asks only for that which we have gladly granted state agencies for some time. I therefore respectfully dissent.
Claimant relies on McComas v. Employment Dept., 133 Or App 577, 891 P2d 1351, rev den 321 Or 246 (1995). There, we introduced substantial compliance into the realm of unemployment compensation statutes, explaining:
“ ‘The sufficiency of the notice given must be determined with the object of the statute in mind and technically deficient claims should not be barred where the purpose of the statute is served. The doctrine of substantial compliance has previously been used by this court to avoid the harsh results of insisting on literal compliance with statutory notice requirements where the purpose of these requirements has been met.’ ”
Id. at 580, quoting Brown v. Portland School Dist. #1, 291 Or 77, 81, 628 P2d 1183 (1981) (citation omitted).
Substantial compliance is a fact-specific determination, defined by compliance with the essential matters needed to achieve the reasonable objectives of a statute. Id. Claimant argues that from our analysis in McComas, a three-part inquiry emerges to determine when the doctrine should be applied. We should ask first whether the purpose of the notice requirement in ORS 657.269 was met by claimant. If it was, we then inquire if actual notice was received by the department. Finally, we ask if the department has been prejudiced by claimant’s less-than-strict compliance. The only difference I detect between McComas and the case at bar is that in the former, the department, rather than the claimant, asserted substantial compliance. I am puzzled by our willingness to allow agencies the benefit of our substantial compliance case law while denying the same to claimants. Sauce for the goose should also be sauce for the gander.1
*536Regardless whether one agrees with claimant, it is fair to say his argument is more complex than the majority’s abbreviation of it: “His sole contention on review is that the rule itself is ‘in error’ because it requires more than mere ‘substantial compliance’ with ORS 657.269.” 157 Or App at 533. Claimant does not argue that the administrative rule is in error. He argues that the department erred by not viewing it in light of substantial compliance. ORS 657.269 and OAR 471-040-0005 are not, as the majority implies, .separate entities in a two-tiered system; they should be read together. As the Supreme Court said in Bronson v. Moonen, 270 Or 469, 476, 528 P2d 82 (1974): “Administrative rules and regulations are to be regarded as legislative enactments having the same effect as if enacted by the legislature as part of the original statute” (Emphasis added.) To do otherwise, I believe, creates unnecessary pitfalls for the uninitiated or unwary. Inasmuch as the majority’s analysis segregates the legislative and administrative enactments in this case, I believe that analysis is incorrect.
The majority also mischaracterizes claimant’s contention regarding his pro se status at the original hearing. The majority writes, “Claimant insists that the procedural rules should not be applied against him so strictly, because he appeared pro se.” 157 Or App at 534.1 disagree with this description. Claimant argues that agencies in contested cases have a duty to assist pro se claimants throughout the process. ORS 657.270(5)2 and OAR 471-040-0025(l)3 require that pro se claimants receive hearings that are full and fair. In *537contested benefits cases involving unrepresented claimants, an ALJ’s duty is not satisfied “simply by assisting an unrepresented claimant in presenting evidence which the claimant wishes to present; [the ALJ] must also pursue lines of inquiry which the claimant might not even know were available.” Berwick v. AFSD, 74 Or App 460, 467-68, 703 P2d 994 (1985). In cases specifically involving unemployment benefits, an ALJ’s relationship to a pro se claimant is more “inquisitorial than adversarial,” placing on the ALJ responsibility for seeking out all the facts relevant to the claimant’s claim. Dennis v. Employment Div., 302 Or 160, 166, 728 P2d 12 (1986). That is done, ultimately, to ensure that relevant evidence not go unpresented because of a party’s ignorance or inexperience. Id.
In this instance, I believe the ALJ should have fully developed the facts of claimant’s case to ascertain whether claimant had substantially complied with the requirements necessary to receive a hearing. The thrust of claimant’s letter was understood by at least one official at the department, even though the letter itself was technically deficient. The department did not equivocate in its response to claimant by writing, “If you want a hearing, add a fine that says T request a hearing’.” Rather, it instructed claimant to add the requisite language because it believed it necessary to “legally process your request for a hearing.” (Emphasis added.) The Supreme Court has ruled that public agencies receiving actual notice of an action or appeal cannot avoid that notice by citing technical deficiencies contained therein. See, e.g., Brown; Stroh v. SAIF, 261 Or 117, 492 P2d 472 (1972). I would hold, therefore, that by finding that claimant’s letter was merely received and “returned with instructions,” the ALJ erred by not fully and fairly exploring what, if any, actual notice was received by the department.
I respectfully dissent.

 The majority invokes the applicability of the administrative rules here as the dispositive factor allowing it to condemn claimant’s assignment of error to failure. *536Ifind that rationale unavailing, however, in light of this court’s decision in Colson v. Bureau of Labor and Ind., 113 Or App 106, 831 P2d 706 (1992). When the state agency in that case argued substantial compliance, we had no difficulty holding that our job was to “determine whether there was substantial compliance with the statute, despite [the agency’s] lack of compliance with [the administrative rule].”


 ORS 657.270(5) provides, in part:
“Where the claimant or the employer is unrepresented at the hearing, the referee shall explain the issues involved in the hearing and the matters which the unrepresented claimant or the employer must either prove or disprove. The referee shall insure that the record developed at the hearing shows a full and fair inquiry into the facts necessary for consideration of all issues properly before the referee in the case.”


 OAR 471-040-0025(1) provides:
“The purpose of the hearing is to inquire fully into the matters at issue and to make a decision on the basis of the evidence adduced at the hearing.”